PER CURIAM
*830*595Appellant seeks reversal of an order committing him to the custody of the Mental Health Division for a period not to exceed 180 days and an order prohibiting him from purchasing or possessing firearms. See ORS 426.130. In his first assignment of error, appellant contends that the trial court plainly erred when it failed to advise him of the information required by ORS 426.100(1).1 Specifically, he asserts that the trial court plainly erred when it failed to advise him of his right to subpoena witnesses and of the possible results of the commitment hearing, including the possibilities of voluntary treatment or conditional release. In response, the state concedes that the trial court's failure to advise appellant of the information required by ORS 426.100(1) is plain error. See State v. M. M. , 288 Or.App. 111, 116, 405 P.3d 192 (2017) (holding that "the trial court's failure to advise appellant of all of the possible results of the proceedings was plain error"); State v. Z. A. B. , 264 Or.App. 779, 780, 334 P.3d 480, adh'd to as modified on recons. , 266 Or.App. 708, 338 P.3d 802 (2014) (failure to inform a person of the right to subpoena witnesses constitutes plain error). We agree that the error is plain and, for the reasons stated in M. M. , we conclude that it is appropriate to exercise our discretion to correct the error. 288 Or.App. at 116, 405 P.3d 192 ; see also State v. S. J. F. , 247 Or.App. 321, 325, 269 P.3d 83 (2011) ("[P]lain error review of violations of ORS 426.100(1) is justified by the nature of civil commitment proceedings, the relative interests of the parties in those proceedings, the gravity of the violation, and the ends of justice."). Consequently, we reverse the orders. See State v. R. C. S. , 291 Or.App. 489, 490, 415 P.3d 1164 (2018) (reversing both the order of commitment and the order prohibiting the appellant from purchasing and possessing firearms).
Reversed.

Our disposition of appellant's first assignment of error obviates the need to address his second assignment of error.